Citation Nr: 0324833	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-05 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches claimed 
as a residual of a split rim tire explosion.

2.  Entitlement to service connection for left chest 
disability claimed as a residual of a split tire rim tire 
explosion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was originally before the Board in June 
2003 at which time it was remanded for the RO to consider new 
evidence developed by the Board.  The issues before the Board 
in June 2003 were entitlement to service connection for 
migraine headaches, left chest disability and left shoulder 
disability, all claimed as residuals of a split rim tire 
explosion.  At that time, the Board granted service 
connection for a left shoulder disability and remanded the 
other two issues back to the RO.  

In a July 2003 rating decision, the RO effectuated the 
Board's grant of service connection and described the 
service-connected disability for rating purposes as "left 
shoulder tendonitis with retained metallic fragments (minor) 
previously considered as pain in upper left chest and arm."    


FINDINGS OF FACT

1.  The veteran suffers from headaches related to the split 
rim tire explosion during his active duty service.   

2.  The veteran does not suffer from medically diagnosed left 
chest disability related to the split rim tire explosion 
during his active duty service, nor is there a medically 
diagnosed left chest disability otherwise related to such 
service.     


CONCLUSIONS OF LAW

1.  Headache disability was incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).

2.  Left chest disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA and 
private medical records, reports of private and VA medical 
examinations, and testimony and correspondence from the 
veteran.  Significantly, no additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  In a June 2003 statement, the veteran reported that 
he did not have any additional evidence to submit to support 
his claim.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.  

Moreover, in a July 2002 supplemental statement of the case 
and a July 2002 letter, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claim as well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Criteria

The issues before the Board involves a claim of entitlement 
to service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

An appellant's belief that he is entitled to some sort of 
benefit simply because he had a disease or injury while on 
active service is mistaken, as Congress has specifically 
limited entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Factual Background

On a pre-induction Report of Medical History completed by the 
veteran in May 1969, he reported that he had or had had 
frequent or severe headaches.  It was noted that the veteran 
had numerous vague somatic complaints, none of which were 
verified by a doctor.  Physical examination conducted at that 
time was normal.  No pertinent abnormalities were noted on 
the report of the separation examination conducted in August 
1971.  The service medical records were silent as to 
complaints of, diagnosis of or treatment for headaches during 
active duty.  There was no indication in the service medical 
records that the veteran had been injured by the explosion of 
a split rim tire.  There is also no notation in service 
medical records regarding any injury to the left chest due to 
a tire explosion.

The veteran saw a private examiner in May 1996 for chest pain 
off and on for the previous six years.  It was noted that the 
veteran had had cervical neck problems.  The examiner 
reported that the upper chest pain may be related to cervical 
spine disease. 

A March 1998 private clinical record includes the notation 
that the veteran reported a long history of weekly headaches, 
with accompanying photophobia and sonophobia.  The headaches 
lasted 24 to 36 hours and could be debilitating.  The past 
medical history was remarkable for a blow above the left eye 
which was received in Vietnam but this did not cause any 
residual problems.  A family history of migraines was noted.  
Tenderness over the third rib was also reported.  The 
pertinent impressions left chest discomfort and migraine 
headaches without aura.  He complained of a headache in April 
1998.  Also in April 1998, a private examiner saw the veteran 
for left chest pain.  No neurological deficits were noted, 
but the examiner reported that compression of the upper most 
palpable sternocostal join no the left side reproduced must 
of the pain.  Possible explanations were reported as left 
sternocostal joint arthritis, cervical arthritis, and mild 
left C6 radiculitis.  It was also noted in April 1998 that 
the veteran had neck pain of "some 20 years duration."  It 
was reported that the pain occurred in the left side of the 
neck and posterior aspect of the left shoulder, arm and hand.  
A recent MRI study revealed mild cervical spondylosis and 
milt to moderate unconvertible joint degenerative arthritis 
at C6 with resultant C6 and C4 radiculopathy.  Subsequent 
medical reports in 1998 document complaints of headaches and 
left chest pain. 

In February 1999, the veteran submitted copies of photos 
reportedly taken in Vietnam which show bandages on the 
veteran's head.  He alleged these photos demonstrate the 
residuals of a split rim tire explosion.  He reported that 
medics stitched his head and removed pieces of rubber from 
his chest after the accident.  

Affidavits from fellow service men were received in June 2000 
attesting to the fact that the veteran was injured during 
active duty when a split rim tire exploded, cutting the 
forehead.  

The veteran testified before the undersigned in August 2002 
that he was injured in Vietnam when a split rim tire he was 
changing exploded.  He indicated that he was struck in the 
head and chest area.  He further reported that he did not 
lose consciousness at the time of the injury.  The veteran 
testified that after the accident, he began to experience 
headaches.  He testified that the headaches had been present 
since the accident.  He reported that all his medical records 
were submitted.  

On VA examination in February 2003, the veteran reported that 
he had experienced recurring headaches after he was injured 
when a split rim tire exploded during active duty.  He 
reported that he had been treated by private physicians in 
the past for headaches.  He had headaches two to three times 
per week which were generally not severe.  He would 
occasionally experience a severe headache during which he 
would be unable to work.  The impression from the examination 
was that the headaches "could be related to muscle tension, 
which may be the result of shoulder, neck injury, but this is 
hard to confirm since there are no records in the [claims 
file] to support this."  The examiner also noted that the 
veteran "may well have also vascular headaches, which may be 
independent of the other headache complaint that recurs more 
frequently."  It was noted that, as the veteran's mother had 
migraine headaches, there is family history to support the 
fact that the veteran may have a genetic predisposition for 
migraines.  The examiner noted that the headaches were hard 
to substantiate from the military records in the claims file.  
Generally, the neurological examination was normal.  With 
regard to the complaints of chest pain, an orthopedic 
examiner reviewed the file and noted the history of 
complaints.  Although left shoulder impairment was noted with 
complaints of pain radiating into the neck and arms, 
examination showed no tenderness over the chest wall region 
at the time of examination.  The examiner reported that 
examination of the left chest wall was unremarkable at that 
time.  

Analysis

In a June 2003 decision, the Board found that the veteran 
suffered from left shoulder tendonitis with a retained 
metallic foreign body related to an injury caused by a split 
tire rim explosion during active duty service.  Having found 
that the split tire rim explosion did in fact occur and that 
the veteran suffered injury as a result, the Board 
acknowledges the veteran's sworn testimony that he had 
suffered headaches since the injury which included an injury 
to the head.  The Board notes that the veteran is competent 
to report on the presence of headache symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  

While there is some evidence suggesting other causes of his 
headache complaints, the Board noted that the VA examiner who 
examined the veteran in February 2003 was of the opinion that 
the headache complaints "could be" related to muscle 
tension which "may be" the result of a shoulder and neck 
injury.  The record before the Board certainly does not 
compel a finding that the veteran's headaches are related to 
the inservice injury.  However, the Board believes the 
veteran to be credible and his complaints of headaches are 
documented in the record.  After giving weight to the 
veteran's testimony and noting that the VA examiner did not 
offer an opinion that the headaches were clearly due to any 
other cause, the Board finds that the positive evidence is in 
a state of equipoise with the negative evidence on the 
headache issue.  Accordingly, service connection for headache 
disability is warranted under 38 U.S.C.A. § 5107(b).  

However, the Board finds that the preponderance of the 
evidence is against a finding that the veteran suffers from 
separate left chest disability related to service.  It is 
clear from the record that the veteran has complained of left 
chest pain.  However, recent VA examination found no clinical 
evidence of any separate chest disability.  Other medical 
records suggest that the complaints of left chest pain may be 
related to a cervical spine disorder.  While some records 
indicate that the veteran had been complaining of chest pain 
since the 1970's, one record is to the effect that the 
complaints began in about 1990.  At any rate, the veteran has 
not claimed service connection for any cervical spine 
disability related to service.  The preponderance of the 
evidence is against a finding that the veteran suffers from a 
medically diagnosed left chest disability.  Without a current 
disability there is no basis for service connection.      


ORDER

Service connection for headaches as a residual of an 
inservice split rim tire explosion is warranted.  To this 
extent, the appeal is granted.  

Service connection for left chest disability is not 
warranted.  To this extent, the appeal is denied. 


REMAND

Certain medical evidence of record documents cervical spine 
disability.  The RO had reviewed the veteran's claim as 
including head injury.  At an August 2002 Board hearing, the 
veteran testified that he wondered if his neck problems were 
due to the force of the split tire rim explosion during 
service.  This involves a question of medical causation and 
must be addressed by medical professionals.  

In October 2002, the Board undertook development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and the 
veteran was afforded orthopedic and neurological examinations 
as a result.  However, this regulation was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  One reason 
for the Federal Circuit's ruling appears to be that the 
regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  The Board then remanded the case to the RO in June 
2003 so that the new evidence could be considered. 

However, it now appears that a medical opinion is necessary 
with regard to the cervical spine disability issue.  As the 
Board is no longer able to undertake such development 
directly, the case must again be remanded so that a medical 
examination and opinion can be obtained on the cervical spine 
disability issue.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate examination to ascertain 
the nature and etiology of any current 
cervical spine disorder.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
medically indicated special studies and 
tests, including x-rays, should be 
accomplished.  Any current disorders of 
the cervical spine should be clearly 
reported.  After examining the veteran 
and reviewing the record, the examiner 
should respond to the following:

	Assuming that the veteran did in 
fact suffer injury due to a spit tire rim 
explosion during service, is it at least 
as likely as not (a 50% or higher degree 
of probability) that any current cervical 
spine disorder is causally related to 
that injury?  A detailed rationale would 
be helpful and is hereby requested. 

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if service connection for 
cervical spine disability is warranted.  
If the benefit is denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

